DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     This Office Action is responsive to the Applicant’s Amendment filed on 3/22/2022, in which claims 1, 7-9, 11, 13, 14 and 20 have been amended and entered of record.

Response to Remarks/Arguments
3.    Claims 1, 7-9, 11, 13, 14 and 20 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
4.    Paragraphs [0099], [0108], and [0111] of the specification has been amended and included in the Amendment. Based on the amended paragraphs, the objection of the specification is withdrawn.
5.    Figure 1 of the specification has been amended and included in the Amendment. Based on the amended figures, the objections of the drawings are withdrawn.

Allowable Subject Matter 
6.   Claims 1-20 are allowed.
7.  The following is a statement of reason for indication of allowable subject matter, as indicated in the previous Office Action (Quayle) dated 1/26/2022:   
         Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a magnetic tunnel junction comprising, from one side to another, a ferromagnetic free layer, a first tunneling dielectric layer, a metallic quantum well layer, a second tunneling dielectric layer, and a ferromagnetic reference layer; a first electrode located on a reference layer side of the magnetic tunnel junction; a spin Hall effect metal line contacting a surface of the ferromagnetic free layer; a first electrical contact electrically contacting a first end of the spin Hall effect metal line; and a second electrical contact electrically contacting a second end of the spin Hall effect metal line”, and a combination of other limitations thereof as claimed in the claim. Claims 2-20 depend on claim 1.        
8.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827